                 Case 2:20-cv-00080-BJR Document 25 Filed 11/16/20 Page 1 of 2




 1                                          THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4
 5

 6
 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10 CORLISS CONDOMINIUM OWNERS
   ASSOCIATION, a Washington non-profit           No.: 2:20-cv-00080-BJR
11 corporation,
                                                   ORDER GRANTING STIPULATED
12                        Plaintiff,               MOTION TO CONTINUE TRIAL DATE
13         v.
14 AMERICAN FAMILY INSURANCE
   COMPANY, a Wisconsin company, ASPEN
15 SPECIALTY INSURANCE COMPANY, a
   North Dakota Company, EAGLE WEST
16 INSURANCE COMPANY, a California
   company, QBE SPECIALTY INSURANCE
17 COMPANY, a North Dakota company, and
   DOE INSURANCE COMPANIES 1-10,
18
                     Defendants.
19

20         Finding good cause therefor, the Court GRANTS the parties’ Stipulated Motion to
21 Continue Trial Date and Extend Deadlines. The Court hereby revises the remaining pretrial

22 and trial dates as follows:
23
           ///
24

25         ///
26

     ORDER GRANTING STIPULATED MOTION TO CONTINUE                Page 1    Bullivant|Houser|Bailey PC
                                                                           925 Fourth Avenue, Suite 3800
     TRIAL DATE                                                            Seattle, Washington 98104
     CAUSE NO: 2:20-cv-00080-BJR                                           Telephone: 206.292.8930
            Case 2:20-cv-00080-BJR Document 25 Filed 11/16/20 Page 2 of 2




 1

 2                         Event                   Original Deadline       New Deadline
 3   Discovery completed by                        November 18, 2020 January 18, 2021
 4   All dispositive motions must be filed by      December 18, 2020 February 16, 2021
 5   All motions in limine must be filed by        April 12, 2021         June 11, 2021
 6   Joint Pretrial Statement                      April 19, 2021         June 18, 2021
 7   Pretrial Conference                           May 3, 2021            July 26, 2021
 8   Jury Trial Date                               May 17, 2021           August 2, 2021
 9

10

11        Dated this 16th day of November, 2020.

12

13
14                                                 A
                                                   Barbara Jacobs Rothstein
15                                                 U.S. District Court Judge

16
17

18
19

20

21

22
23

24

25

26

     ORDER GRANTING STIPULATED MOTION TO CONTINUE                Page 2    Bullivant|Houser|Bailey PC
                                                                           925 Fourth Avenue, Suite 3800
     TRIAL DATE                                                            Seattle, Washington 98104
     CAUSE NO: 2:20-cv-00080-BJR                                           Telephone: 206.292.8930
